In the Missouri Court of Appeals
              Eastern District
AUGUST 26, 2014


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.    ED99697     STATE OF MISSOURI, RES V. EARNEST E. HOLT, APP

2.    ED100007 STATE OF MISSOURI, RES V REGINALD GARRISON, APP

3.    ED100091 CURTIS REED, APP V STATE OF MISSOURI, RES

4.    ED100118 KENT TAYLOR, APP V STATE OF MISSOURI, RES

5.    ED100201 KEON THOMPSON, APP V STATE OF MISSOURI, RES

6.    ED100233 STATE OF MISSOURI, RES V. WILFREDO REYES, JR., APP

7.    ED100239 STATE OF MISSOURI, RES V. WILLIAM S. MILLER, APP

8.    ED100248 STATE OF MISSOURI, RES V LEO KENT, APP

9.    ED100269 STATE OF MISSOURI, RES V SHEDRICK SYKES, APP

10.   ED100298 GARY DUPONT, APP V STATE OF MISSOURI, RES
      In the Missouri Court of Appeals
              Eastern District
AUGUST 26, 2014


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


11.   ED100319    MARLON JACKSON, APP V STATE OF MISSOURI, RES

12.   ED100330 MILLER & CO, APP V. ASMAYDA FURNITURE GROUP, RES

13.   ED100378 STATE OF MISSOURI, RES V MICHAEL BURNS, APP

14.   ED100420 RONALD KIPPENBERGER, APP V. WALGREEN CO, ETAL,
      RES

15.   ED100433 JAMES R. BLACK, APP V STATE OF MISSOURI, RES

16.   ED100437 IN THE MATTER OF CARE & TREATMENT HARVEY
      LAMBRIGHT

17.   ED100467 STATE OF MISSOURI, RES V OCTAVIA R. RHODES, APP

18.   ED100560 KAYLA R. BRENNAN, APP V. JACK M. BRENNAN, RES

19.   ED100642 IN THE INTEREST OF: T.H.

20.   ED100670 MARY ANN ALBERS, RES V. DEBORAH CLYMER, APP
      In the Missouri Court of Appeals
              Eastern District
AUGUST 26, 2014


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


21.   ED100697    WAYNE JONES, APP V. STATE OF MISSOURI, RES

22.   ED100714 QUINTIN SHARPE, APP V STATE OF MISSOURI, RES

23.   ED100750 PAMELA HARRIS, APP V DES, RES

24.   ED100787 CORNELL WHITE, APP V STATE OF MISSOURI, RES

25.   ED100829 STATE OF MISSOURI, RES V KELVIN PURNELL, APP

26.   ED100894 C. YOUNG APP V CONVERGYS CUST. MGMT. & DES RES

27.   ED100901 T. LASTER, RES V ALL STAR FLOORS, APP & SIF, RES

28.   ED100930 KENNETH CHARRON, APP V STATE OF MISSOURI, RES

29.   ED100951 IN THE INTEREST OF: A.R.W.

30.   ED101036 D. BRITTAIN APP V JUDITH EDWARDS DESIGNS & DES
      RES



CORRECTION(S):

1.    ED99630     FRANK MORRIS, RES V. ROGER WALLACH, APP